On Motion for Rehearing.
After a more thorough study of the authorities, I have reached the conclusion that we were in error in our former holding to the effect that the judgment complained of was merely voidable. Such holding appears to be in conflict with our former holding in Eppenauer et al. v. Scruggs et al., 55 S.W.2d 254.
It appears to be well settled, however, that there is no error in a court refusing to grant the equitable relief of injunction to a person who has, with knowledge of the fact that a judgment has been rendered against him, failed to exercise his right of appeal.
I therefore, for that reason, concur in the overruling of the motion for rehearing.